FILED
                            NOT FOR PUBLICATION                             MAY 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-30357

               Plaintiff - Appellee,             D.C. No. 3:05-cr-00299-BR

  v.
                                                 MEMORANDUM *
OLANCE ANTJUAN UPTON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Olance Antjuan Upton appeals from the 168-month sentence imposed in the

district court’s order granting his 18 U.S.C. § 3582(c)(2) motion for reduction of

sentence. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Accordingly, we deny Upton’s request for oral argument.
See Fed. R. App. P. 34(a)(2).
      Upton contends that the district court erred at the § 3582(c)(2) proceeding

by: (1) failing to provide a sufficient explanation for the sentence imposed; (2)

failing to address adequately the 100:1 crack/powder disparity; and (3) imposing a

sentence greater than necessary to achieve the sentencing goals of 18 U.S.C.

§ 3553(a). These contentions are unpersuasive because § 3582(c)(2) proceedings

do not implicate the interests identified in United States v. Booker, 543 U.S. 220

(2005). See Dillon v. United States, 130 S. Ct. 2683, 2692-93 (2010). Moreover,

the district court complied with the two-step inquiry set forth in § 3582(c)(2). See

id. at 2691-92.

      To the extent that Upton contends that U.S.S.G. § 1B1.10(b) lacks

administrative validity, his contention is foreclosed by United States v. Fox, 631

F.3d 1128, 1131-32 (9th Cir. 2011).

      AFFIRMED.




                                          2                                    08-30357